Citation Nr: 0319463	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  97-29 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel
REMAND

The veteran served on active duty from February 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran and his representative presented 
testimony before the undersigned Acting Veterans Law Judge at 
a hearing at the RO in January 2003.  

In his testimony, the veteran contended that the June 2002 VA 
examination at Dallas was inadequate, that he could no longer 
perform vital parts of the job he was trained to do, and that 
he was unemployed due to his hearing loss and tinnitus.  

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Pursuant to the VCAA, VA first has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate his claim for VA 
benefits.  Further, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim, 
although the ultimate responsibility for furnishing evidence 
rests with the veteran.  See 38 U.S.C.A. § 5103A.  In this 
case, the Board finds that VA's duties to notify and assist a 
claimant, as redefined in the VCAA, have not been fulfilled 
regarding the issues addressed in this remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
audiology evaluation at some location 
other than Dallas to determine the 
current severity of the veteran's hearing 
loss and tinnitus.  The claims file 
should be made available to the examiner 
for review before the examination.  The 
examiner should provide an opinion as to 
whether the veteran's employability has 
been affected by his service-connected 
bilateral hearing loss and tinnitus, to 
include whether either of these 
disabilities results in marked 
interference with employment.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are satisfied.  
See also 38 C.F.R. § 3.159 (2002).  

3.  Thereafter, the RO should readjudicate 
the issues on appeal, to include whether 
the issues merit referral to the Director, 
VA Compensation and Pension Service, for 
consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002).  If an exceptional pattern of 
hearing loss is shown, the provisions of 
38 C.F.R. § 4.86 that became effective 
June 10, 1999, should be considered.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
and his representative should be given an 
opportunity to respond to the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


